Citation Nr: 0305327	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that granted service connection for PTSD and assigned a 
30 percent rating.

The Board notes that the veteran's substantive appeal, which 
was received in December 2001, raised the issue of a total 
rating based on individual unemployability.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, and mood, with depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or work-
like setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a rating of no more than 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1,4.2, 4.3, 
4.7, 4.21, 4.130, Diagnostic Code 9411 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the August 2001 statement of the case and April 2002 
supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Moreover, a 
letter dated in February 2003 notified the veteran what 
additional evidence was needed to support his claim and which 
party, the veteran or VA, would obtain it.  The Board finds 
that the aforementioned documents collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been provided ample opportunity to submit such information 
and evidence.

Factual Background

Service connection for PTSD was established in a May 2001 
rating decision based on evidence of combat experience in 
service and a diagnosis of PTSD.  A 30 percent rating was 
assigned to reflect the level of disability reflected in the 
evidence.

A letter from the veteran's wife dated in April 2000, she 
stated that the veteran treated her well, but that she has 
seen him go through many different moods over the years.  He 
became easily frustrated, had trouble remembering simple 
details, and had occasional depression.

In May 2000, a co-worker wrote that the veteran could become 
very moody and argumentative, and had difficulty making 
decisions.

An assessment form from Al Hutton, MSW, dated in June 2000 
indicated the veteran had increased difficulty on his job, 
memory impairment/trouble concentrating, and was depressed.  
In a letter from Mr. Hutton dated in December 2000, he stated 
that the veteran had problems concentrating on work on days 
when his mind returned to Vietnam.  The veteran was concerned 
that his PTSD symptoms were getting worse.

The veteran underwent a VA examination in March 2001.  He 
complained of nightmares and difficulty sleeping, intrusive 
recollections, loss of concentration, anxiousness, 
depression, moodiness, irritability, lack of motivation, and 
temper outbursts.  He had a few friends, but was generally a 
loner.  His second marriage ended as a result of some of his 
PTSD symptoms.  He was noted to be angry but contained, and 
did not relate well to people.  His problems with 
concentration and attention appeared to be related to his 
depression and distractibility secondary to intrusive 
recollections.  His employers were supportive; however, they 
indicated his concentration would have to improve in order to 
keep his position.  On mental status examination, the veteran 
was alert, oriented, and showed no signs of a psychosis.  
Most notable was that he was very angry, but when given the 
opportunity to relax, he opened up; his affect, however, 
remained flat, with no variation and no energy.  He was 
distant, introspective, socially maladroit, and did not 
relate well to people.  Depression was obvious and quite 
severe.  The overall clinical impression was that the PTSD 
was severe.  A Global Assessment Functioning (GAF) score of 
40-45 was assigned.  The score was based on the veteran's 
PTSD and associated depression and anxiety, which severely 
interfered with his ability to function in almost every area 
of human endeavor.

A yearly update dated in September 2001 that summarized 
treatment from Sean W. Seibert, Ph.D., noted the veteran's 
problems with concentration and attention.  It also indicated 
he had moments of disassociation.  The veteran had not made 
notable progress in therapy.  Anger, resentment, and 
frustration regarding the impact Vietnam has had on his life 
dominated his thoughts and feelings.  The veteran took one 
month of disability leave in August 2001 due to his PTSD 
symptoms.  He had a recent incident in which he threatened a 
man with violence because the man was eating pizza in front 
of the veteran's house late at night.  A GAF score of 50 was 
assigned.

Progress notes from the VA Medical Center (VAMC) in Erie 
dated from November 2001 to March 2002 noted no significant 
changes in symptoms.  Overall, he felt no improvement even 
though his medication was increased.  He reported an incident 
of road rage when he wanted to strangle another driver.  
Concentration, impulse control, judgment, and insight were 
good.  A note from a nurse practitioner dated in March 2002 
indicated the veteran was bothered by little interest or 
pleasure in doing things.  A GAF score of 60 was assigned.

A letter dated in June 2002 from Dr. Seibert indicated that 
the veteran was at a point at which he felt he could no 
longer continue with his work that day due to interference by 
his PTSD symptoms.  Dr. Siebert agreed with the assessment 
and supported the veteran's leave from work.  The veteran 
anticipated returning to work the following day.

A letter dated in June 2002 from a nurse practitioner at the 
Erie VAMC indicated that the veteran had requested extended 
sick leave from work until further notice.  It was indicated 
that he was in treatment for chronic health problems.  

A letter from the Social Security Administration (SSA) dated 
in September 2002 indicated the veteran was awarded 
disability benefits, effective June 2002.

In progress notes from the Erie VAMC dated in October 2002, 
the veteran indicated that he was handling stress better and 
overall feeling better than he had he had versus one year 
ago.  He denied hallucinations, delusions, and ideation or 
plan to harm himself or others.  He was no longer working.  
It was noted that his PTSD was mildly improved from both 
objective and subjective standpoints.  A GAF score of 55 was 
assigned.

A letter from a nurse practitioner at the Erie VAMC dated in 
November 2002 indicated the veteran's PTSD symptoms were 
serious and led to him leaving his job.

A letter from Dr. Seibert dated in December 2002 noted PTSD 
symptoms of depressive and irritable moods, disturbances in 
attention and concentration, and fatigue.  The veteran's PTSD 
created a significant barrier to continued vocational 
performance.  The disorder was noted to be chronic with no 
significant improvement expected in the foreseeable future.

In January 2003 progress notes from the Erie VAMC, the 
veteran complained of increased irritability.  There was no 
other significant change noted in his symptoms.  A GAF score 
of 51 was assigned.

SSA records received in February 2003 included an August 2002 
psychiatric assessment.  The report indicated that the 
veteran was markedly limited in his ability to understand, 
remember, and carry out detailed instructions, maintain 
attention and concentration for extended periods, complete a 
normal workday and workweek without interruption from 
psychologically based symptoms, and interact appropriately 
with the general public.  He was moderately limited in his 
ability to work in coordination with or proximity to others 
without being distracted, carry out very short and simple 
instructions, accept instructions and respond appropriately 
to criticism from supervisors, maintain socially appropriate 
behavior and adhere to basic standards of neatness and 
cleanliness, respond appropriately to changes in the work 
setting, and set realistic goals or make plans independently 
of others.  A psychiatric evaluation from Industrial Medicine 
Associates dated in August 2002 indicated that the veteran's 
PTSD with medication was extreme.  His symptoms were 
consistent with what was previously reported.  He denied 
depression, panic attacks, thought disorder, and cognitive 
symptoms.  There was no evidence of hallucinations or 
delusions.  Attention, concentration, and immediate memory 
were moderately impaired.  Insight and judgment were 
considered good.  Socialization was poor and he had no 
hobbies or interests.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

Pursuant to the schedule for rating mental disorders, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The assignment of a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circulatory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

In the case at hand, the complaints and findings in the 
evidence have been fairly consistent over the last several 
years.  Statements from the veteran's wife and a co-worker 
noted that he was very moody and argumentative, and had 
difficulty making decisions.  Medical evaluations and 
treatment records repeatedly indicated that the veteran had 
memory impairment, and loss of concentration.  It was also 
noted that he did not relate well to people.  His PTSD 
symptoms were found to have markedly limited his ability to 
understand, remember, and carry out detailed instructions.  
An August 2002 assessment even found moderate limitation with 
regard to short and simple instructions.  Professionals who 
have evaluated and treated the veteran since 2000 have found 
that the veteran's symptomatology created a significant 
barrier to continued vocational performance and that they 
severely interfered with his ability to function in almost 
every area.  The Board notes that even though the veteran was 
on medication to manage his PTSD symptoms, his disorder was 
still characterized as extreme.  In addition, the evidence 
showed that the veteran had difficulty on the job due to his 
PTSD symptoms which led to requested leave from the job and 
the eventual cessation of work all together.

Overall, the symptoms and comments by examiners strongly 
suggest the veteran's impairment has been severe.  The level 
of impairment and its stability over the years are reflected 
in the GAF scores that ranged between 40 and 50.  According 
to the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores that are in the range 41-50 are indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  

The Board is satisfied that depression, irritability, anger, 
and attention/concentration deficits are of such a degree as 
to produce severe impairment in functioning.  Due to the 
effect that the veteran's symptomatology on his life, the 
Board finds that at all times pertinent to the appeal, the 
veteran's PTSD more nearly approximates occupational and 
social impairment with deficiencies in most areas, so as to 
warrant a 70 percent evaluation under Diagnostic Code 9411. 

A higher evaluation of 100 percent disabling is not warranted 
because the veteran has not demonstrated total occupational 
and social impairment.  There is no evidence that his 
symptoms include gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  The 
veteran was noted to have experienced intense aggressive 
feelings due to road rage and had a verbal altercation with 
an individual in front of his home, however, the veteran did 
not lose control and engage in physical violence.  Moreover, 
the evidence established that he did not have hallucinations, 
delusions, or any other symptoms that would result in total 
social and occupational impairment.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 70 
percent evaluation).  In addition, there is no showing that 
the veteran's PTSD has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating are not met.  


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the regulations controlling the disbursement of VA 
monetary benefits. 



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

